         Case 1:20-cv-00080-JMC Document 160 Filed 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE,
a nonprofit corporation,

       Plaintiff,

v.                                                                  Case No. 1:20-cv-80-JMC

GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation, and
GERALD L. SPENCE,
JOHN ZELBST,
REX PARRIS,
JOSEPH H. LOW,
KENT SPENCE,
JOHN JOYCE, and
DANIEL AMBROSE, individuals,

Defendants.

             MEMORANDUM OPINION AND ORDER DENYING AS MOOT
              PLAINTIFF AND THIRD-PARTY DEFENDANTS’ MOTION
            FOR PRELIMINARY INJUNCTION OF CALIFORNIA LAWSUIT

       On December 18, 2020, Plaintiff The Trial Lawyers College and Third-Party Defendants

moved for a Preliminary Injunction [Doc. 122]. Plaintiff sued in federal district court alleging

Defendants violated the Lanham Act, 15 U.S.C. §§ 1114, et seq., and 15 U.S.C. § 1125(a). Plaintiff

alleges Defendants infringed its federally registered trademarks and engaged in unfair competition,

false designation of origin, passing off, and false advertising related to Plaintiff’s federally

registered trademarks. Plaintiff also alleges Defendants violated the Computer Fraud and Abuse

Act, 18 U.S.C. § 1030, the Defend Trade Secrets Act, 18 U.S.C. § 1836, and Wyo. Stat. Ann.

§ 40-24-101, et seq., by accessing and misusing Plaintiff’s confidential and proprietary computer

files. Defendants Gerald L. Spence and Rex Parris filed counterclaims against Plaintiff and third-

party claims against Plaintiff’s board members. Defendants also sued in California state court,
         Case 1:20-cv-00080-JMC Document 160 Filed 04/27/21 Page 2 of 2




asserting claims much like their Counterclaims in this Court. The defendants in the California suit

removed to federal court, but the United States District Court for the Central District of California

remanded the case to Los Angeles Superior Court.

       Before the remand, Plaintiff and Third-Party Defendants moved for a preliminary

injunction of the California lawsuit. They asked that if the federal court remanded the California

action—this Court enjoin the prosecution in California state court under the “in aid of jurisdiction”

exception to the Anti-Injunction Act, 28 U.S.C. § 2283. But while this motion was pending, the

Los Angeles Superior Court stayed that proceeding in favor of this action.

       Accordingly, the Court DENIES AS MOOT Plaintiff and Third-Party Defendants’ Motion

for Preliminary Injunction of California Lawsuit [Doc. 122].

       IT IS SO ORDERED.



                                                              Entered for the Court
                                                              this the 27th day of April, 2021

                                                              /s/ Joel M. Carson III______
                                                              Joel M. Carson III
                                                              United States Circuit Judge
                                                              Sitting by Designation




                                                 2
